Motion Granted; Order filed December 22, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00880-CV
                                   ____________

                TRANSAMERICA CORPORATION, Appellant

                                         V.

          BRAES WOODS CONDO ASSOCIATION INC., Appellee


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-12580

                             ABATEMENT ORDER

      On December 5, 2016, appellant filed a motion seeking an extension of time
to pay the filing fee because the parties are engaged in discussions to resolve the
issues on appeal. The motion is granted. Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until February 20, 2017. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices McCally and Brown.